
	
		I
		112th CONGRESS
		2d Session
		H. R. 5488
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Reed introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on low
		  expansion laboratory glassware, and for other purposes.
	
	
		1.Low expansion laboratory
			 glassware
			(a)In
			 generalHeading 9902.12.39 of the Harmonized Tariff Schedule of
			 the United States is amended—
				(1)in the article
			 description column, by striking 10−7
			 and inserting 10−6; and
				(2)in effective
			 period column, by striking 12/31/2009 and inserting
			 12/31/2015.
				(b)Effective
			 dateThe amendments made by this section apply to goods entered,
			 or withdrawn from warehouse for consumption, on or after the 15th day after the
			 date of the enactment of this Act.
			
